 1   RICHARD E. ZUCKERMAN                              Jory C. Garabedian
     Principal Deputy Assistant Attorney General       ALDRIDGE PITE, LLP
 2                                                     Nevada Bar No. 10352
     E. CARMEN RAMIREZ                                 520 South 4th St., Suite 360
     Trial Attorneys, Tax Division                     Las Vegas, Nevada 89101
 3   U.S. Department of Justice                        Telephone: (858) 750-7600
     P.O. Box 683                                      Facsimile: (702) 685-6342
 4   Ben Franklin Station                              E-Mail: jgarabedian@aldridgepite.com
     Washington, D.C. 20044-0683
 5   Telephone:     (202) 616-2885 (Ramirez)           Attorneys for Defendant
     Facsimile:     (202) 307-0054                     Ditech Financial, LLC
     e.carmen.ramirez@usdoj.gov
 6
     Attorneys for the United States of America
 7
     NICHOLAS A. TRUTANICH
 8   United States Attorney
     District of Nevada
     Of Counsel
 9

10

11                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
12
     UNITED STATES OF AMERICA,                     )
                                                   )     Case No.: 2:15-cv-02424-APG-GWF
13
                  Plaintiff,                       )
                                                   )     THE UNITED STATES’ AND DITECH
14                                                       FINANCIAL LLC’S JOINT MOTION
                  v.                               )
15                                                 )     TO EXTEND TIME FOR DITECH TO
     CONSTANTIN OCHESCU,                           )     MAKE A CLAIM TO FORECLOSURE
16   LILIANA COSMA,                                )     PROCEEDS
     DITECH FINANCIAL LLC, and                     )
17   REPUBLIC SERVICES, INC.,                      )
                                                         (Second Request)
                                                   )
            Defendants.
18

19

20

21

22

23

24
                                                                                              17468644.1
 1          The United States and Ditech Financial LLC (“Ditech”) jointly move for a 14-day extension of

 2   time for Ditech to submit a claim to the proceeds from the sale of the property at issue in this matter.

 3   The parties have been discussing a possible resolution, and believe the requested extension, from Friday

 4   March 29, 2019, to Friday, April 12, 2019, will assist in that process, and might reduce the need for

 5   further motions practice. In support of this request, the moving parties submit as follows:

 6          1)      The United States brought this suit to obtain a judgment for defendant Constantin

 7   Ochescu’s delinquent federal income taxes, and to foreclose on certain real property to help satisfy the

 8   judgment. The United States named Ditech as a defendant because the United States believed Ditech

 9   might claim a mortgage interest on the property.

10          2)       The Court issued an amended Order for Sale that allowed the United States to sell the

11   property. (ECF No. 54 (the “Amended Sale Order”)). The Order provided for the Court to issue a

12   subsequent order confirming the sale, once it had taken place, and allowed Ditech an additional 30 days

13   to make a claim to a portion of the sales proceeds. (Id. at 6-7). The United States would then have 30

14   days to respond or object to the claim. (See also ECF No. 62 at 5). The sale has been conducted, and

15   the Court has issued the confirmation Order on January 30, 2019. (See ECF 61; ECF 62).

16          3)      While the parties currently dispute the amount that should be paid to Ditech, if any, they

17   are negotiating in good faith to attempt a resolution. Ditech’s parent company recently filed for Chapter

18   11 bankruptcy, which has added to the time needed to finalize an agreement in this matter. However,

19   the parties believe the requested extension will allow them to continue their negotiations, potentially

20   saving the parties and the Court the burden and costs of additional motions practice.

21          4)      This motion is not made for delay, but to allow the parties time to reach a resolution, if

22   possible.

23

24                                                        2
                                                                                                          17468644.1
 1          WHEREFORE, the United States and Ditech jointly request a 14-day extension for Ditech to

 2   make a claim to the sales proceeds at issue in this case.

 3
            Dated: March 29, 2019
 4          Respectfully submitted,
 5          RICHARD E. ZUCKERMAN                               /s/ Jory C Garabedian
            Principal Deputy Assistant Attorney               Jory C. Garabedian
 6          General
                                                              ALDRIDGE PITE, LLP
 7          /s/ E. Carmen Ramirez                             Nevada Bar No. 10352
            E. CARMEN RAMIREZ                                 520 South 4th St., Suite 360
            Trial Attorneys, Tax Division                     Las Vegas, Nevada 89101
 8          U.S. Department of Justice                        Telephone: (858) 750-7600
            P.O. Box 683                                      Facsimile: (702) 685-6342
 9          Ben Franklin Station                              E-Mail: jgarabedian@aldridgepite.com
            Washington, D.C. 20044-0683
10          Telephone:     (202) 616-2885 (Ramirez)           Attorneys for Defendant Ditech Financial, LLC
            Facsimile:     (202) 307-0054
11          e.carmen.ramirez@usdoj.gov
            Attorneys for the United States of America
12          NICHOLAS A. TRUTANICH
            United States Attorney
13          District of Nevada
            Of Counsel
14
            Attorneys for the United States of America
15

16
                                                   IT IS SO ORDERED.
17

18
                                                   ____________________
19                                                 United States District Judge
20
                                                           April 1, 2019
                                                   DATED: _______________
21

22

23

24                                                        3
                                                                                                        17468644.1
 1                                      CERTIFICATE OF SERVICE

 2          IT IS HEREBY CERTIFIED that service of the foregoing is made this 29th day of March, 2019

 3   on the following parties, by the following means:

 4

 5          By ECF:

 6                 Republic Silver State Disposal, Inc. d/b/a Republic Services, Inc.
                   c/o Donald H. Williams
 7                 Williams & Associates
                   612 South Tenth St.
 8                 Las Vegas, NV 89101

 9                 Ditech Financial LLC
                   c/o Jory Garabedian and
10                 Laurel Handley
                   Aldrige Pite LLP
11                 520 South 4th St., Suite 360
                   Las Vegas, NV 89101
12
                                                                /s/ E. Carmen Ramirez
13                                                              E. CARMEN RAMIREZ
                                                                Trial Attorney, Tax Division
14                                                              U.S. Department of Justice

15

16

17

18

19

20

21

22

23

24                                                       4
                                                                                                17468644.1
